SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1403
KA 13-00714
PRESENT: SMITH, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

EMANUEL D. RODRIGUEZ, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID SOCIETY OF BUFFALO, INC., BUFFALO (DEBORAH K. JESSEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Sheila
A. DiTullio, A.J.), rendered March 26, 2013. The judgment convicted
defendant, upon his plea of guilty, of petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal Nos. 1 and 2, defendant appeals from
judgments convicting him upon his pleas of guilty of petit larceny
(Penal Law § 155.25) and attempted burglary in the second degree (§§
110.00, 140.25 [2]), respectively. Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver encompasses his
challenge to the severity of the sentence (see id. at 255; see
generally People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d
733, 737).




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court